UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6160



DAVID MOULTRIE,

                                            Plaintiff - Appellant,

          versus


JOSEPH BLACK, Associate Warden of Lieber Cor-
rectional Institution,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-97-1426-6-13-AK)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Moultrie, Appellant Pro Se. Christy Scott Stephens, BOGOSLOW
& JONES, Walterboro, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       David Moultrie filed an untimely notice of appeal. We dismiss

for lack of jurisdiction. The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are "manda-

tory and jurisdictional." Browder v. Director, Dep't of Correc-
tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)). Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders. See Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).
       The district court entered its order on December 12, 1997;

Moultrie's notice of appeal was filed on January 27, 1998, which is

beyond the thirty-day appeal period. Moultrie's failure to note a
timely appeal or obtain an extension of the appeal period leaves

this   court   without   jurisdiction   to   consider   the   merits   of

Moultrie's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              DISMISSED




                                  2